Citation Nr: 1759347	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1973 to August 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This case was previously before the Board in June 2016, at which time the case was remanded for further development.  This case has now been returned to the Board for further appellate action.  


FINDING OF FACT

A right hip disability is not etiologically related to active service and was not caused or permanently worsened by a service-connected right knee disability, and right hip arthritis was not present to a compensable degree within one year of separation from active service. 


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability, and the incurrence or aggravation of right hip arthritis during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has a right hip disability that is related to his active service.  Specifically, the Veteran has asserted that he suffered a right hip disability as a result of a fall that occurred while the Veteran was in active service.  In the alternative, the Veteran has asserted that his right hip disability was caused or aggravated by his service-connected knee disabilities.  

Service treatment records (STRs) are silent for a diagnosis of a right hip disability while the Veteran was in active service.  At his August 1977 separation exam, the Veteran's lower extremities were found to be abnormal.  However, the examiner did not identify any complaints regarding or treatment for the Veteran's right hip; rather, the examiner noted that the Veteran had an operation to remove cartilage from his right knee in July 1977.  There is no indication from the examination report that there were any abnormalities noted in the Veteran's right hip.  

A review of the Veteran's post-service treatment records reveals that the Veteran has received treatment at the VA Medical Center for various disabilities.  A review of the medical treatment notes of record shows that in June 2010, the Veteran was diagnosed with degenerative joint disease in his right hip.  A November 2011 consultation note assessed the Veteran as having dysfunction of his right sacroiliac joint and noted that the majority of the Veteran's pain was caused by the aforementioned dysfunction, which may have been the result of osteoarthritis of the Veteran's right knee.  Since that time, the Veteran has continued to complain of chronic hip pain, most recently in February 2017.  There is no indication from the treatment notes of record that the Veteran has reported right hip pain stemming from his active service.  

The Board acknowledges the November 2011 statement by the Veteran's VA Medical Center treatment provider that his right hip disability may have been the result of his right knee arthritis.  However, the opinion is speculative in nature and is not sufficient upon which to base a grant of entitlement to service connection.  

At a November 2016 VA examination, the Veteran reported that his hips started hurting in approximately 2015 and that he walked with a limp as a result of his right knee disability.  X-rays of the hips revealed arthritis bilaterally.  The examiner diagnosed right hip arthritis.  The examiner opined that it was less likely as not that the Veteran's right hip disability was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also opined that it was less likely as not that the Veteran's right hip disability was proximately due to or the result of a service-connected disability.  In this regard, the examiner noted that the X-rays revealed the Veteran's right hip arthritis to be mild and that such findings were more consistent with age and normal wear and tear on a body.  Further, the examiner noted that the evidence of record did not reflect an injury during service. 

The examiner provided an addendum opinion later in November 2016.  At that time, the examiner opined that the Veteran's right knee disability was less likely as not aggravated by a service-connected disability.  In this regard, the examiner noted that the degenerative changes were minimal and consistent with his age and normal wear and tear.  Additionally, the examiner noted that the degenerative changes were the same bilaterally, further supporting a finding that they were age related and not aggravated by a service-connected disability. 

The November 2016 VA examination and opinion reports are adequate, when read in conjunction with one another, because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran has not submitted any medical evidence to the contrary.  As such, the November 2016 VA examination and opinion reports are the most probative evidence of record.  

The Board notes that of record are two lay statements, one from the Veteran's friend and another from his brother.  Both statements refer to the symptoms experienced by the Veteran and indicate that the Veteran's right hip pain has increased in the last few years.  Neither statement recounts any personal observations of the Veteran experiencing right hip problems since his active service.       

Also of record are July 2009, August 2009 and June 2010 statements made by the Veteran.  In his statements, the Veteran generally discussed his right hip symptoms and their impact on his ability to work.  The Veteran also reported that he first experienced hip pain following a fall during active service and that he has continued to experience hip pain since that time.  

The Veteran is generally competent to report what occurred during service.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because she is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Here, the Board finds that the Veteran's statements that he first injured his hip during active service and has experienced right hip pain since that time are not credible.  Specifically, his statements are inconsistent with the other evidence of record.  As noted, the STRs are silent for complaints of, or treatment for a right hip disability while the Veteran was in active service.  The Veteran was seen in medical for other ailments during active service and as such, it is reasonable to assume that he would have also sought treatment for hip pain were he experiencing the symptoms during service.  

Further, the Veteran has specifically reported on more than one occasion that the onset of his right hip pain was fairly recent.  There is no indication from the record that prior to filing his claim, or even at the time of his claim for compensation benefits, that the Veteran reported that he had right hip pain since active service.  In fact, the Veteran consistently reported a history of right hip pain with an onset in the early 2000's or later.  It was not until several years after the Veteran filed his claim of entitlement to compensation benefits for his right hip disability that he alleged his hip pain had its onset during active service.  Further, as the November 2016 VA examiner has indicated, the Veteran's right hip arthritis is more consistent with age related changes and not an in-service injury.  As the Veteran's current statements that he injured his hip during active service and has experienced right hip pain since that time are inconsistent with the other evidence of record, the Board finds that the Veteran's statements of such are simply not credible.  

Additionally, while the Veteran and other lay persons are competent to report observable symptoms, lay persons are not competent to provide an opinion linking the Veteran's diagnosed right hip disability to active service or to a service-connected disability, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, lay persons are not competent to provide an etiology opinion in this case.

Additionally, while the Veteran has been diagnosed with degenerative joint disease of the right hip, there is no indication that degenerative joint disease was present to a compensable degree within one year of the Veteran's separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right hip disability is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for a right hip disability is denied. 





____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


